Supreme Court of Florida
                                   ____________

                                   No. SC17-497
                                   ____________

                          MARVIN BURNETT JONES,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 22, 2018]


PER CURIAM.

      We have for review Marvin Burnett Jones’s appeal of the circuit court’s

order denying Jones’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Jones’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Jones’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Jones responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Jones’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Jones is not entitled to relief. Jones

was sentenced to death following a jury’s recommendation for death by a vote of

nine to three. Jones v. State, 690 So. 2d 568, 569-70 (Fla. 1996). Jones’s sentence

of death became final in 1997. Jones v. Florida, 522 U.S. 880 (1997). Thus, Hurst

does not apply retroactively to Jones’s sentence of death. See Hitchcock, 226 So.
3d at 217. Accordingly, we affirm the denial of Jones’s motion.

      The Court having carefully considered all arguments raised by Jones, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.




                                        -2-
An Appeal from the Circuit Court in and for Duval County,
     Waddell Arlie Wallace, Judge - Case No. 161993CF002757AXXXMA

Robert A. Norgard of Norgard, Norgard, & Chastang, Bartow, Florida,
     for Appellant

Pamela Jo Bondi, Attorney General, and Charmaine M. Millsaps, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                     -3-